Citation Nr: 0611249	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-12 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

Entitlement to disability rating in excess of 40 percent for 
service-connected chronic lumbosacral strain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO), that awarded a 20 percent disability 
rating for the veteran's service-connected chronic 
lumbosacral strain syndrome.  The veteran disagreed with the 
assigned disability rating and perfected a substantive 
appeal.

This matter was previously before the Board in June 2004, 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.

During the pendency of this appeal, in a Supplemental 
Statement of the Case dated in December 2005, the RO 
determined that the veteran's service-connected chronic 
lumbosacral strain syndrome warranted an increased disability 
rating of 40 percent.


FINDING OF FACT

The chronic lumbosacral strain syndrome is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for chronic lumbosacral strain syndrome have not been met.  
38 U.S.C.A. §§ 1155,  5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.71a, Diagnostic Code 5292 (as in effect prior to 
September 23, 2002); 38 C.F.R.  § 4.71a, Diagnostic Codes 
5292 (as in effect from  September 23, 2002 to September 25, 
2003); 38 C.F.R. §§ 4.1,  4.2, 4.3, 4.7, 4.14, 4.40, 4.45 
(2003); 68 Fed. Reg. 51,454 - 51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a,  Diagnostic Codes 5235 - 5243 
(as in effect from September 26,  2003)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in March 2001 and June 2004, and the 
discussions in the July 2001 rating decision, June 2002 
Statement of the Case (SOC), December 2005 Supplemental 
Statement of the Case (SSOC), and in the June 2004 Board 
Remand.  The veteran was told of what was required to 
substantiate his claim for a higher disability rating and of 
his and VA's respective duties, i.e., that VA would attempt 
to get any additional records that he identified as being 
helpful to his claims.  He was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.  The RO stated that it was giving him 
the opportunity to submit additional evidence or request 
assistance prior to making a decision.  The March 2001 RO 
letter was issued prior to initial adjudication; thus, the 
veteran was provided adequate VCAA notice prior to the 
initial adjudication of his claim and was not prejudiced by a 
lack of notice.  

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.   
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Since the veteran's claim for a disability rating in excess 
of 40 percent for service-connected chronic lumbosacral 
strain syndrome is being denied by the Board, as discussed 
herein, there is no potential effective date or disability 
rating issue that would warrant additional notice.  See the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant medical treatment records have been 
obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in June 2001 and in July 2005.  The 
examinations were thorough in nature, the veteran's entire 
claims folder was reviewed by the VA examiners, and the 
findings provided are deemed to be more than adequate.  Under 
such circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Higher disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002). Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering - effective on September 26, 2003.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPREC 3-00, 7-03.

Prior to September 26, 2003, Diagnostic Code 5292 provided 
the rating criteria for limitation of motion of the lumbar 
spine.  Under this code provision, the maximum 40 percent was 
warranted for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

Prior to September 26, 2003, Diagnostic Code 5295 provided 
the rating criteria for a disability described as a 
lumbosacral strain.  Under this code provision, the maximum 
40 percent rating evaluation was warranted when the 
lumbosacral strain is severe with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
lumbosacral strain.  Under the new general rating formula for 
diseases and injuries of the spine, (For Diagnostic Codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

Under the general rating formula, a 40 percent evaluation 
will be assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation will be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  See 
68 Fed. Reg. 51454 (August 27, 2003).

The veteran's chronic lumbosacral strain syndrome is 
currently evaluated as 40 percent disabling.  Under either 
the old or new criteria set forth above, the evidence does 
not establish a higher rating. 

Private medical record from the Intermountain Health Care IDX 
Clinic show treatment for back pain beginning in 1999.  In 
January 2001, the veteran reported pain in his back, for 
which he used over-the-counter pain medication on an 
occasional basis.  Physical examination revealed mild 
tenderness in the lumbar paraspinous muscles.  There were 
normal deep tendon reflexes and straight leg raising.  The 
assessment was lumbar degenerative joint disease.

A private medical record from the Intermountain Health Care 
IDX Clinic dated in March 2001, shows that the veteran sought 
follow-up treatment for mechanical lumbar back pain.  
Physical examination revealed mild tenderness in the lumbar 
paraspinous muscles, with normal deep tendon reflexes and 
straight leg raising.  The assessment was mechanical low back 
pain.

A VA examination report dated in June 2001 shows that the 
veteran reported constant low back pain.  There was no 
history of any radiculopathy or of any sensory changes or of 
any bowel or bladder dysfunction.  He denied any acute 
exacerbations of low back pain requiring lost time from work 
or bed rest.  The low back pain would be aggravated by 
prolonged standing or sitting.  Walking would create no 
problem, but lifting 20 pounds and over aggravated the low 
back pain.

Physical examination revealed that the veteran ambulated with 
a normal gait.  There was palpable paraspinous tenderness 
over the upper and mid lumbar spine.  No sciatic notch 
tenderness was noted.  The lumbar curvature was intact. 
Straight leg raising was positive at 50 degrees, bilaterally.  
Lasegue sign was negative.  He was 17 inches from toe 
touching.  Forward flexion at 50 degrees caused upper and mid 
bilateral paraspinous pain without any palpable spasm as did 
backward extension at 10 degrees, lateral flexion bilaterally 
at 20 degrees, rotation bilaterally at 30 degrees, which 
produced only minimal pain.  Sensory perception was intact 
over the buttocks and down each lower extremity.  The 
assessment was chronic lumbosacral strain syndrome with 
constant pain, reduced range of motion, without 
radiculopathy, and with intact sensory perception over the 
buttocks and down each lower extremity.  X-rays revealed loss 
of the normal lordotic curve without evidence of significant 
degenerative disease or acute osseous injury.

Outpatient treatment records from the Hill Air Force Base 
dated in November 2004 show that the veteran reported a 20 
year history of back problems with episodic back spasms.  
Prolonged sitting or standing was said to aggravate the 
disorder and to cause functional limitation.  He described 
his current pain level as five on a scale of one to 10, with 
the highest level of pain over the preceding month being 
eight out of 10 and the lowest level of pain being three out 
of 10.  His current level of functioning was a six out of 10 
(with 10 being doing anything he wants).  He added that he 
was awakened by pain at night.  Range of motion of the lumbar 
spine was noted to be good.  The provisional diagnosis was 
recurrent back spasm.

A VA examination report dated in January 2005 shows that the 
veteran reported low back pain which he described as being 
sharp, and three out of 10 in severity. With sitting for long 
periods of time or standing, it could increase to a five or 
eight out of 10 in severity.  He reported that he could 
usually be on his feet for only a maximum of two hours.  He 
also reported that sitting for one to one and a half hours 
would increase the severity of the pain.  He began physical 
therapy in November, and had electrical stimulation during 
his sessions which helped.  He was also taking over-the-
counter medication, which would help when the pain flared up.  
He reported that the pain would flare up about once weekly.  
He could not recall what instigated the flare-ups.  He also 
reported having numbness and tingling in his right leg to 
just below the knee.  He was also having shooting pains down 
the left leg to the ankle on occasion.  He reported that he 
was no longer able to hunt, backpack, or ski due to his back 
pain.  He also reported that yard work would take a longer 
time than it used to, and he was limited by the pain.  He was 
able to do light housework.  He was a quality assurance 
specialist and was limited to how much walking and standing 
he could do during his job.

Physical examination revealed that he was able to walk around 
the room easily.  No limp was noted and he did not use any 
assistive devices to walk.  Range of motion the spine was 
limited to flexion of 65 degrees, and with pain to 30 
degrees.  He was able to extend to eight degrees with pain at 
the extreme.  He was able to left lateralize to 18 degrees 
with pain at the extreme.  He was able to right lateralize to 
16 degrees with pain at the extreme.  He was able to left 
rotate to 25 degrees with pain at the extreme.  He was able 
to right rotate to 25 degrees with pain at the extreme.  
There were negative straight leg raising and Leseque sign, 
bilaterally. Sensory was intact to light touch in the lower 
extremities, all dermatomes.  The diagnosis was low back 
pain.  It was noted that repetitive movements, such as with 
walking for long periods of time, had a tendency to increase 
the pain in the back.  He denied any fatigue, decreased range 
of motion, weakness, or incoordination with repetitive use of 
the joint.

An addendum to the January 2005 VA examination report dated 
in July 2005 shows that the previous examination report was 
reviewed in conjunction with a review of the veteran's entire 
claims folder.  The examiner noted that the veteran's claims 
folder was reviewed extensively and it appeared that any 
additional examination of the veteran was not necessary.  The 
range of motion of his lumbar spine and the limitations 
because of pain had been described quite well in the original 
January 2005 VA examination report.

In a lay statement dated in January 2005, C.W.L. stated that 
he saw the veteran almost every day and noticed that his pain 
and discomfort increased with any prolonged standing or 
sitting. 

As indicated above, the veteran's chronic lumbosacral strain 
syndrome is currently evaluated as 40 percent disabling.  At 
the June 2001 VA examination, flexion was limited to 50 
degrees, extension to 10 degrees, lateral flexion to 20 
degrees, and rotation to 30 degrees.  In January 2005, 
flexion was limited to 65 degrees and to 35 degrees with 
pain, extension to eight degrees, right lateral flexion to 16 
degrees and left lateral flexion to 18 degrees, and rotation 
to 25 degrees.  In this regard, the veteran is already 
receiving the maximum allowable disability rating under 
either Diagnostic Code 5292 for limitation of motion of the 
lumbosacral spine or Diagnostic Code 5295 for lumbosacral 
strain.  

There are only three potentially pertinent diagnostic code 
provisions that would provide a higher disability rating 
under the previous criteria, and the evidence does not 
support a higher rating under these provisions.  The 
examination reports contain no findings of ankylosis or 
vertebral fracture.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5298.  As there is no objective evidence of 
intervertebral disc disease and the veteran is not service 
connected for such, the corresponding diagnostic code 
provisions for this disorder is  inappropriate in this case.

With respect to the revised rating criteria, when considering 
the medical record and all applicable schedular criteria, 
there is no medical evidence which suggests that the 
veteran's service-connected chronic lumbosacral strain 
syndrome warrants a disability rating in excess of 40 
percent.  There were no findings of unfavorable ankylosis of 
the entire thoracolumbar spine or of unfavorable ankylosis of 
the entire spine.

Based on the above medical findings, the Board finds that the 
veteran's low back disorder does not warrant a rating higher 
than 40 percent under either the old or new criteria.  The 
veteran's symptoms also do not warrant a separate rating for 
neurological symptoms as radiology reports did not show any 
neurological disorders, and the VA examiner in January 2005 
found that sensory was intact to light touch in the lower 
extremities.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Here, the medical evidence of 
records has indicated that the findings on range of motion 
testing established movement to the point of pain, but the 
other DeLuca factors were absent.  Moreover, the examiner in 
January 2005 indicated that the veteran had denied any 
fatigue, decreased range of motion, weakness, or 
incoordination with repetitive use of the joint.

The Board has considered the veteran's assertions that his 
low back disability warrants a higher disability rating.  The 
veteran is competent to report that his symptoms are worse.  
However, the training and experience of medical personnel 
makes the VA doctor's findings more probative as to the 
extent of the disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath, 1 Vet. 
App. at 589.  After reviewing all pertinent provisions, 
however, the Board can find no basis on which to assign a 
higher or separate evaluation.  The preponderance of the 
evidence is against a disability rating higher than 40 
percent for the veteran's chronic lumbosacral strain 
syndrome.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that in the December 2005 Supplemental 
Statement of the Case, the RO considered an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
and determined referral for extraschedular consideration was 
not warranted in this case.  The Board agrees.  The veteran 
has not required any periods of hospitalization for his low 
back disability, and there is no evidence in the claims file 
to suggest that marked interference with employment is the 
result of this service-connected disability.  The veteran has 
consistently reported that he is currently employed as a 
quality assurance specialist and has not lost work as a 
result of his low back disability.  In the absence of 
evidence presenting such exceptional circumstances, the claim 
is not referred for consideration of an extraschedular 
rating; his disability is appropriately rated under the 
schedular criteria.


ORDER

Entitlement to disability rating in excess of 40 percent for 
service-connected chronic lumbosacral strain syndrome is 
denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


